EDISON INTERNATIONAL

DIRECTOR COMPENSATION SCHEDULE

 

As Adopted May 19, 2005, as amended

 

Non-employee Directors of Edison International and/or Southern California Edison
Company (“SCE”) will receive the annual retainers, meeting fees, meeting
expenses and equity-based awards described below as compensation for serving as
a Director. All Directors of Edison International and/or SCE may participate in
the matching gift program described below.

 

Directors who serve on both the Edison International (“EIX”) Board and the SCE
Board, and their corresponding Board Committees, will not receive additional
compensation, including additional meeting fees for SCE Board, Board Committee
and business meetings held concurrently or consecutively with a corresponding
EIX Board, Board Committee or business meeting.

 

Annual Retainers

 

Board Retainer - Each Director will receive an annual board retainer of $45,000
to be paid in advance in quarterly installments of $11,250 for any calendar
quarter or portion thereof during which the individual serves as a Director.

 

Board Committee Chair Retainer - Each Director who serves as the Chair of a
Board Committee will receive an annual retainer of $5,000, except the Director
who serves as the Chair of the Audit Committee will receive an annual retainer
of $10,000. The Committee Chair retainers shall be paid in advance in equal
quarterly installments for any calendar quarter or portion thereof during which
the Director serves as a Committee Chair.

 

Presiding Director/Lead Director Retainer - Each Director who serves as the
presiding director, now known as the lead director, of the non-employee and/or
independent Director executive sessions of the Board shall receive an annual
retainer of $7,500. The retainer shall be paid in advance in equal quarterly
installments for any calendar quarter or portion thereof during which the
Director serves as the Presiding Director or Lead Director.

 

The quarterly retainer installments will be paid on the first business day of
the calendar quarter. Initial quarterly retainer installments will be paid as
soon as possible following the date of election.

 

Meeting Fees

 

Each Director will receive $2,000 for each regular meeting, adjourned regular
meeting or special meeting of the Board attended by the Director, for each
regular meeting,

 

 

1

 


--------------------------------------------------------------------------------

 

adjourned regular meeting or special meeting of a Committee attended by the
Director as a member of the Committee, and for each business meeting attended at
the request or invitation of the Chairman of the Board, or in the case of
Committee meetings at the request or invitation of the Chairman of the Board in
consultation with the Committee Chair on behalf of the corporation in his or her
capacity as a Director. Each Director shall receive only one meeting fee for any
concurrent meeting attended by the Director, including concurrent meetings of
different Board Committees. Full meeting fees will be paid if the Director
attends any portion of any meeting.

 

No additional meeting fee shall be paid when the non-employee or independent
members of the Board meet in executive session immediately before, during or
immediately after Board meetings.

 

Meeting fees will be paid on the first business day of the month following the
month in which the meeting occurred.

 

Meeting Expenses

 

Reasonable expenses incurred by a Director to attend Board meetings, Committee
meetings, or business meetings attended on behalf of the corporation in his or
her capacity as a Director will be promptly reimbursed upon presentation of a
statement of the expenses to the Secretary.

 

Equity Compensation Plan Awards

 

Equity-based awards (“Awards”) will be granted under and subject to the terms of
the EIX Equity Compensation Plan, or a successor plan, except that any award
payable in cash will be deemed paid outside of the plan. The Awards consist of
fully vested Edison International deferred stock units (“DSUs”), Edison
International common stock (“Common Stock”), and/or Edison International
Nonqualified Stock Options (“EIX Options”). DSUs represent the value of one
share of Common Stock and will be credited to the Director’s account under the
EIX Director Deferred Compensation Plan and subject to the terms of that plan.
Each EIX Option represents the right to purchase one share of Common Stock. The
EIX Options will have a term of 10 years. The exercise price will be the fair
market value of the Common Stock on the date of grant and will be subject to
terms and conditions approved in advance by the Board.

 

Initial Election Award - Upon the initial election of a Director to the Board,
the Director will receive 2,000 DSUs.

 

Annual Reelection Award - Directors reelected to the Board will receive Common
Stock and/or DSUs, to be specified in advance by the Director as provided in the
next paragraph, equal in the aggregate to 2,000 shares of Common Stock or DSUs.

 

Prior to the year the Annual Reelection Award is granted, the Director may elect
to receive the award entirely in shares of Common Stock, entirely in DSUs, or in
any

 

 

2

 


--------------------------------------------------------------------------------

 

combination of each, except that if a fractional share would result, the Common
Stock portion will be rounded up to the next whole share and the DSU portion
will be rounded down to the next whole DSU. DSUs include dividend equivalent
rights that are converted to additional DSUs.

 

Annual EIX Option Award - Directors elected or reelected to the Board will
receive 2,500 Edison International nonqualified stock options with dividend
equivalent rights as of the date of election or reelection.

 

EIX Affiliate Boards - SCE non-employee Directors who do not serve on the EIX
Board will receive Awards equal in amount to EIX non-employee Directors if the
SCE Board authorizes such compensation. Differing amounts of SCE Awards, and
Awards for non-employee directors of other EIX affiliates, may only be made with
additional approval of the EIX Board.

 

Matching Gift Program

 

Directors of EIX and SCE are eligible to participate in EIX’s matching gift
program. EIX’s matching gift program provides assistance to qualified public and
private schools by matching dollar-for-dollar gifts of at least $25 up to a
prescribed maximum amount per calendar year. The maximum aggregate matching
Director contribution is currently $10,000 per calendar year, and an EIX
Director who is also an SCE director will receive only one aggregate $10,000
match per calendar year.

 

 

 

 

3

 

 

 